                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




    ELISEO FLORES,                      19-CV-09162 DSF (AFMx)
        Plaintiff,
                                        Order to Show Cause re
                  v.                    Diversity

    CVS PHARMACY, INC., et al.,
         Defendant.



   On September 27, 2019, Plaintiff Eliseo Flores filed a complaint in
state court against Garfield Beach CVS, LLC (CVS) 1 and thirty Doe
Defendants alleging that he had been assaulted by an unnamed CVS
employee—Defendant Doe 1—at a CVS branch in Los Angeles. Dkt. 3,
Ex. B (Compl.). CVS removed this action on grounds of diversity
jurisdiction pursuant to 28 U.S.C. § 1332(a) and §§ 1441(a)&(b), Dkt. 1
(Removal), and moved to dismiss portions of the Complaint. Dkt. 12.
Plaintiff then filed a motion to remand, asserting that “the Complaint
sufficiently identifies [Defendant] Doe 1 as a California resident, thus
destroying diversity jurisdiction.” Dkt. 14 (Mot.) at 5. CVS filed a late
opposition to Plaintiff’s motion for remand. Dkt. 20.

   Generally, fictitious defendants are not considered for diversity
jurisdiction purposes. See 28 U.S.C. § 1441(b)(1). However, Plaintiff’s
allegations indicate that Defendant Doe 1 is an easily identifiable
person and likely a California resident. The Complaint states that


1 The Complaint names “CVS Pharmacy, LLC” as the corporate defendant.
In its Notice of Removal, CVS indicates that the proper corporate defendant
is “Garfield Beach CVS, LLC.”
Defendant Doe 1 was employed at the CVS branch on 6201 Hollywood
Blvd. in Los Angeles, CA on October 10, 2018. Compl. ¶¶ 11-13. And
CVS’s counsel has indicated to Plaintiff’s counsel that it knows the
identity of Defendant Doe 1. See Dkt. 15-3 (Mann Decl., Ex. 3) (email
from CVS’s counsel stating: “I do know the identify [sic] of the person.
Perhaps we could agree to trade his name for some of the information
you are withholding??”). Under these circumstances, and to avoid
needless litigation in this Court, CVS must disclose the identity of
Defendant Doe 1 so that the Court may determine whether it has
jurisdiction over this matter. See Sandoval v. Republic Servs., Inc., No.
18-CV-01224 ODW (KSx), 2018 WL 1989528, at *3 (C.D. Cal. Apr. 24,
2018) (“As a matter of policy, it is unfair to force plaintiffs from their
state court forum into federal court by allowing a defendant to plead
ignorance about the defendant-employee’s identity and citizenship
when a corporate defendant is in a position to know that information.”)
(citations and quotations omitted); see also Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992) (“The strong presumption against removal
jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”).

    Therefore, no later than December 16, 2019, Defendant CVS is
ordered to identify Defendant Doe 1 and set forth the relevant facts in
its possession regarding his citizenship. Failure by CVS to respond to
this order to show cause will be deemed as consent to remand the
action for lack of subject matter jurisdiction.

   IT IS SO ORDERED.




    Date: December 6, 2019              ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                    2
